DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the amendment to the claim languages filed on 12/29/20 has been fully considered and such amendment has overcome the previous formal matter.  Further the prior art as a whole do not teach or fairly suggest the specific limitations of “a reel holder including a reel supporting member that supports an axle against a force of gravity and has an abutting part that supports a reel, form a discharge opening having a width that allows the axle of the reel to be discharged through the discharge opening, and abut on carrier tape that is wound around the axle and accommodates a component the axle, which displaces under the force of gravity with decreasing amount of the carrier tape wound around the axle by pulling the carrier tape from the reel, is guided to the discharge opening by the reel supporting member, the width of the discharge opening is equal to or more than the outer diameter of the axle, and the reel holder discharges the axle that has no carrier tape and reaches the discharge opening through the discharge opening under a weight of the axle” as set forth in details in each of the independent claims (of record).   Accordingly, claims 1, 4, 6-15, 17-18, 21-22 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt